Appeal by the People from so much of an order of the County Court, Suffolk County (Corso, J.), dated April 6, 2000, as, after a hearing, granted that branch of the defendant’s motion which was to dismiss counts one and two of Suffolk County Indictment No. 1674/98 pursuant to CPL 210.40 (1).
Ordered that the order is reversed insofar as appealed from, that branch of the defendant’s motion which was to dismiss counts one and two of Suffolk County Indictment No. 1674/98 is denied, those counts of the indictment are reinstated, and the matter is remitted to the County Court, Suffolk County, for further proceedings.
Upon our review of the factors set forth in CPL 210.40 (1), we conclude that dismissal of the felony counts charging the defendant with criminal possession of a forged instrument in the second degree (Penal Law § 170.25) and offering a false instrument for filing in the first degree (Penal Law § 175.35) was not warranted (see, People v Pittman, 228 AD2d 225; People v Hudson, 217 AD2d 53; People v Boyde, 213 AD2d 1064; People v Cileli, 137 AD2d 829). Santucci, J. P., Thompson, Sullivan and Goldstein, JJ., concur.